Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-12-00789-CV

                                 Clark and Nancy SADLER,
                                         Appellants

                                       v.
                       Texas Farm Bureau Mutual Insurance
            TEXAS FARM BUREAU MUTUAL INSURANCE COMPANIES,
                                   Appellees

                   From the 81st Judicial District Court, Frio County, Texas
                             Trial Court No. 11-03-00113-CVF
                         Honorable Donna S. Rayes, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of the appeal are taxed against appellants Clark and Nancy Sadler.

       SIGNED September 4, 2013.


                                               _____________________________
                                               Rebeca C. Martinez, Justice